DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Examiner notes that applicant’s submitted abstract is identical to claim 1.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support parts” of claim 4, the “upper ends” of claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
-Applicant claims “a second carbide” but does not claim a first carbide.  Examiner is unsure if “a second carbide” is a part, or a description of a material used.  Examiner assumes this is a recitation of material.  Examiner further notes that applicant’s parent case 15/834398 includes the specific material in claim 1 of patent 10646009.  
-Applicant claims “inner ring separately assembled”.  Examiner notes that applicant is claiming the structure of a ring, and not the method of making the ring.  Examiner is unsure how separately assembled” structurally limits the “inner ring”.  Examiner assumes that it does not.
-Applicant claims “inner rings are press-fit”.  Examiner notes that applicant is claiming the structure of a ring, and not the method of making the ring.  Examiner is unsure if this modifies a size relationship, or if the phrase does not modify the structure at all.  Examiner assumes that the phrase does not modify the structure.  
-Applicant claims the “outside inner ring that forms an outer circumferential surface of the ring”, and then claims the assembling protrusions “to be inserted into the outer circumferential surface of the inside inner ring”.  Examiner notes that applicant’s parent case correctly claims the surfaces of the inner ring in patented claim 1.  
-Applicant claims “to maintain a firm assembly between the outer ring and the inner ring for a long period of time”.  Examiner notes that this phrase is an intended function phrase referring to the “assembling protrusions”.  Examiner notes that applicant is claiming the structure of a ring; examiner is unsure how this phrase structurally limits the ring.  Examiner notes that “firm” is a relative term modifying “assembly”, which is indefinite, but also the term “assembly” is indefinite.  Examiner assumes this means “connection” or “attachment”.  Further, examiner is unsure how time functions into the structure.  Does applicant intend that the connection will disintegrate and eventually fall apart during the lifetime of the ring?  Examiner assumes not.  Examiner assumes this phrase means “to attach the outer rings to the inner rings”.

Regarding claim 3, applicant claims “also facilitating separation of the outer ring and the inner ring”.  Examiner notes that applicant is claiming the structure of a ring, and not the method of making /disassembling the ring.  Examiner is unsure how this intended function of the decorative grooves further limits the structure of the decorative grooves.  Examiner further notes that giving a function to the “decorative” grooves therefore contradicts calling them “decorative”.  Examiner assumes that the grooves are merely decorative, as claimed.
Further, applicant claims “chamfered portion formed on the outer circumferential surface”, but shows in figure 4 that the chamfered portions are in the inside inner ring.  Applicant has previously claimed the outer circumferential surface on the outside inner ring.  Examiner notes that applicant has properly claimed this feature in the parent case of patented claim 1.  

Regarding claim 4, applicant claims “support parts formed on upper ends”.  Examiner notes that neither of these parts are shown in the drawings.  Examiner further notes that claim 4 is a direct quotation from [0013], and therefore there is not enough support to understand what these parts are.  Examiner assumes this is an attempt at claiming the points shown in figure 4, but is more succinctly done in claim 5.  Applicant also claims “to be inserted”, which is the intended use of the assembling parts.  Examiner notes that positively claiming the insertion claims the ring assembled; claiming the insertion of these parts as intended use means that applicant is claiming a set of pieces.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over 7823415 Gruosi-Scheufele, in view of 2013/0091895 Hwang, in further view of 6062045 West.
Regarding claim 1, Gruosi discloses a ring comprising:
an outer ring (22), wherein the outer ring is divided into a first outer ring 22 and a second outer ring 22 formed in a shape corresponding to each other (figure 3); 
an inner ring (21) separately assembled between the first 22 and second outer rings 22, wherein the inner ring comprises an outside inner ring 21 that forms an outer circumferential surface of the ring and an inside inner ring 21 that forms an inner circumferential surface of the ring; 
ring fitting parts (shoulders formed on outer rings 22) formed on the first and second outer rings (figure 3), respectively, such that both sides of the outer and inside inner rings are press-fit (as best understood, they are press fit as shown by Bruosi).  
Gruosi does not disclose the material of the outer ring, or the inclusion of assembling protrusions.
West discloses the use of tungsten carbide (column 5, line 5) in a finger ring of the ratio disclosed.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a known metal in a finer ring such as the tungsten carbide disclosed by West in place of the unknown material utilized in a finger ring disclosed by Gruosi, as that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).
Grousi does not disclose assembling protrusions formed on the first and second outer rings, respectively, to be inserted into the outer circumferential surface of the inside inner ring to maintain a firm assembly between the outer ring and the inner ring for a long period of time.
Hwang discloses a ring comprising two sides, and one inside inner ring 20, which engages the assembling protrusions 12 formed on either side of the ring 10, best shown in figure 1b.  This engagement maintains a firm assembly between the outer ring and the inner ring 20 for a long period of time.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the attachment method known by Hwang for the inside inner ring known by Grousi, as it provides a secure method of attachment.  Examiner notes that Grousi discloses the use of glue, or welding, to attach pieces 21 to pieces 22 (column 2, lines 43), and examiner contends this method of attachment is equivalent.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Using either method of attachment does not alter the form, function, or use of the assembled ring.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 2, Grousi as modified discloses the ring according to claim 1, wherein the ring fitting parts comprise an upper fitting part (upper shoulders) to which the outside inner ring 21 is coupled and a lower fitting part (lower shoulders) to which the inside inner ring is coupled 21 (figure 3).

Regarding claim 3, Grousi as modified discloses the ring according to claim 1, further comprising a chamfered portion (forming the conical shape in figure 3) formed on the outer circumferential surface at an angle of 30 to 50 degrees, but does not include “a plurality of decorative grooves”.   
It would have been obvious to one of ordinary skill in the art at the time of the invention to include decorative grooves on the ring of modified Grousi, in order to create a desired aesthetic.  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).  Examiner contends that these grooves are “decorative”, and therefore perform no function.  Examiner further notes grooves would be needed to engrave the ring, which is common in the art, as well as set stones, or even create a pattern.  

Regarding claim 4, as best understood, Grousi as modified discloses the ring according to claim 1, wherein the assembling protrusions (taught by Hwang) comprise support parts formed on upper ends (possibly the shoulders that create the fitting parts?) to support an inner circumferential surface of the outside inner ring (as shown in figures 1a and 1b of Hwang), and assembling parts (the part with the protrusions) formed on lower ends to be inserted into an outer circumferential surface of the inside inner ring.

Regarding claim 5, Grousi as modified discloses the ring according to claim 4, comprising first and second assembling grooves (shaped ends of the inner ring, taught by Hwang) formed in the inside inner ring in a shape corresponding to the assembling parts (as shown in figure 1b of Hwang) to receive the assembling protrusions inserted therein.

Regarding claim 6, Grousi as modified discloses the ring according to claim 1, but does not disclose the particular kind of tungsten carbide alloy.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  Examiner contends that these are known equivalents (one kind of tungsten in finger rings for another kind of tungsten in finger rings) and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 8, Grousi discloses the ring according to claim 1, wherein the inside inner ring is “opaque or transparent” (column 2, line 41), but does not disclose the kind of material used to be “opaque”.  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize metals common in jewelry, such as stainless steel or gold, as this would be an equivalent material for “opaque”.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner notes that the 112b rejections must also be satisfied.
Examiner notes that Grousi as modified discloses the structure of two outer rings and two inner rings using fitting parts and assembling protrusions, but discloses explicitly that the exterior inner ring “at least partly transparent”.  Therefore, examiner contends there is no reason to make this part out of the material claimed in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Examiner notes that the instant claims are identical to the original claims of parent application 15/834398, and are similarly rejected.  Examiner notes that the parent case has been allowed with amendments; examiner reminds applicant to amend the instant claims to avoid double patenting with the parent case 15/834398, patent 10646009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M MORGAN/               Primary Examiner, Art Unit 3677